Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 04/20/2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel B. Ebert-Zavos on 04/23/2021.
The application has been amended as follows: 
1. (previously presented): A mechanical sealing device provided between a housing and a rotary shaft for preventing a liquid from leaking out from a connection portion of a first passage and a second passage when a liquid is supplied from the first passage to the second passage or in the reverse direction, wherein the housing has a protrusion protruding in a substantially columnar shape, and the first passage is formed inside the protrusion in an axial direction of the protrusion, and wherein the second passage is formed inside the rotary shaft to extend in the axial direction along which the first passage extends, 

a) a fixed-side annular portion unrotatably and slidably in the axial direction attached to the housing, the fixed-side annular portion being sealed to the protrusion of the housing with an O-ring; 
b) a rotation-side annular portion attached to the rotary shaft so as to be integrally rotatable with the rotary shaft, the rotation-side annular portion being sealed to the rotary shaft with a rotation-side sealing member; and 
c) a bellows provided around the protrusion so as to be positioned between the housing and the fixed-side annular portion, for pressing the fixed-side annular portion toward the rotation-side annular portion to cause the fixed-side annular portion to be in contact with the rotation-side annular portion, 
2Appln. No.: 16/470,305 wherein the O-ring is disposed between a contact portion of the bellows with the housing and the connection portion and seals a gap between the fixed-side annular portion and the protrusion into which the liquid leaking out from the connection portion flows.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Mechanical sealing device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675